Citation Nr: 0108070	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-15 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits for a bilateral lower 
extremity disorder pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
December 1957.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1998 rating 
decision, in which the RO denied the veteran's claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 for a 
bilateral lower extremity disorder.  The veteran filed an NOD 
in October 1998, and the RO issued an SOC that same month.  
The veteran also filed a substantive appeal in October 1998.  
In June 1999, the veteran testified before the undersigned 
Member of the Board during a travel board hearing at the VARO 
Albuquerque.  Thereafter, the veteran's appeal came before 
the Board, which in an October 1999 decision, remanded the 
appeal back to the RO for additional development.  
Supplemental Statements of the Case (SSOC) were issued in 
August and September 2000.  

REMAND

The Board is cognizant of the veteran's contention that he 
suffers from a current bilateral lower extremity disorder 
(pain, limitation of motion, and sensory loss) as a result of 
VA hip replacement surgery in 1993 and 1996.  

In reviewing the evidence of record, the Board notes that the 
veteran filed his claim for entitlement to benefits under 
38 U.S.C.A. § 1151 in July 1996.  In June 1997, he was 
medically examined for VA purposes.  The examiner noted that, 
following the veteran's hip replacement surgery, the veteran 
was apparently left with what appeared to be restricted 
motion and increased pain about the hips, as well as pain 
down both his lower extremities.  The examiner indicated that 
this assessment was based on the veteran's history.  

Thereafter, upon VA examination in September 1997, an 
examiner opined that adductor tenotomies were a very common 
accompaniment of revision total hip surgery, especially in an 
attempt to regain length.  It was further noted that they 
were almost never a cause of pain.  The examiner additionally 
opined the veteran's complaints of pain were the result of 
severe lumbar spinal stenosis.  A subsequent MRI (magnetic 
resonance imaging) of the lumbar spine in December 1997, 
revealed right paracentral protrusion at L2-3, not definitely 
impinging on neural structures; moderate central stenosis at 
L3-4; and solid bony fusion from L4 to S1 due to old prior 
surgery.  

Additionally, medical records reflect that in March 1998, the 
veteran underwent a VA neurological examination.  Associated 
radiographic studies of the veteran's hips were within normal 
limits.  It was noted that there was a small amount of glue 
just medial to the left acetabulum.  On clinical evaluation, 
the veteran exhibited limitation of motion of his hips, as 
well as pain on motion.  The examiner's diagnosis was left 
leg and back pain.  In April 1998, the veteran underwent EMG 
(electromyographic) testing.  The physician conducting the 
testing was asked to comment on whether the veteran's 
neurology signs were caused by his back problems, i.e. spinal 
stenosis, or by his more recent hip surgeries.  The physician 
noted that the EMG study revealed left L-5 radiculopathy 
present for less than six months, right L-5 radiculopathy 
present for more than six months, and right L-4 or L-3 
radiculopathy present for more than six months.  No opinion 
was offered with respect to the etiology of the veteran's 
reported pain.  

During the veteran's June 1999 travel board hearing, he 
testified that he had not had any problems with his legs 
following his bilateral hip replacement surgeries in 1977.  
The veteran stated that he first began to experience pain in 
his right leg following a revision of the right hip 
arthroplasty in 1993.  Subsequently, he developed left leg 
pain and noticed a shortening of his left leg following a 
revision of a left hip arthroplasty in 1996.  Furthermore, 
the veteran indicated that he had wasted musculature of the 
left leg, and that overall he experienced a great deal of 
pain in both of his hips.  

Thereafter, the RO received VA Medical Center (VAMC) 
Albuquerque medical records, which included various 
neurological evaluations.  An April 1999 evaluation reflected 
an examiner's report that the veteran suffered from 
sensorimotor dysfunction in the distal lower extremities.  As 
far as what was causing the problem, the examiner indicated 
that it was likely multifactorial, but appeared to be 
diabetes mellitus-related neuropathy, spinal stenosis with 
radiculopathy, and degenerative joint disease.  During a June 
1999 evaluation, an examiner noted findings of diabetes 
mellitus-related neuropathy along with lumbosacral spine 
degeneration, and hip arthritis.  

Subsequently, in October 1999, a neurological evaluation 
resulted in an examiner's impression of degenerative changes 
of the hip, knee, and ankle joints bilaterally, with minimal 
changes of the arms; mild peripheral neuropathy to sensation 
in the feet; distal motor polyneuropathy of the legs with 
hammer toes; and poor extension and flexion of the ankle 
joint.  The examiner noted that he was surprised that the 
veteran did not have much sensory peripheral neuropathy from 
the diabetes mellitus.  He also opined that he believed most 
of the veteran's pain was secondary to the veteran's knee and 
hip joint problems.  The examiner indicated that the veteran 
suffered from distal leg motor weakness, and that lumbar 
radiculopathy may also have accounted for some of the 
veteran's problems.  

The Board is cognizant that it may consider only independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Clearly, this matter involves a 
medical question, and the Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin, supra.  

The Court of Appeals for Veterans Claims has held that it is 
the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998); see also Owens v. Brown, 7 Vet.App. 429, 433 (1995) 
("[I]t is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.").  The 
Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

The Board is aware that, as noted above, the veteran filed 
his claim for benefits under 38 U.S.C.A. § 1151 in June 1996.  
Therefore, under the provisions applicable to section 1151 
claims at that time, neither VA fault nor an event not 
reasonably foreseeable would be required for the veteran's 
claim to be granted.  

The Board is also cognizant that, very recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases.  The United States Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Of significance, 
in the present matter, is language in the new statute which 
provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Following its review of the record, the Board concludes that 
the medical evidence appears to indicate a possibility of 
additional disability as a result of the veteran's hip 
revision surgeries.  As noted above, during the veteran's VA 
examination in 1997, the examiner noted the veteran, 
following his hip surgeries, appeared to have been left with 
restricted motion and increased pain about the hips as well 
as pain down both his lower extremities.  During the most 
recent neurological evaluation in October 1999, the examiner 
noted that the veteran suffered from pain related, in part, 
to his hip joint problems.  Other neurological evaluations 
have noted that the veteran suffers from arthritis of the 
hips.  Furthermore, while a request was made of the 
physician, who conducted the veteran's EMG testing, to offer 
an opinion as to the etiology of the veteran's pain, no 
opinion was given.  

Therefore, in light of the new provisions with respect to the 
Veteran's Claims Assistance Act, as well as the evidence of 
record, the veteran's appeal is hereby remanded to the RO for 
additional development as outlined below.  In this respect, 
the veteran should be afforded an additional VA medical 
examination to assess his current medical condition as to his 
right and left hips, and the examiner should be asked to 
render an opinion as to whether the veteran incurred any 
additional disability, even if not the direct result of VA 
fault, due to his hip replacement surgeries in 1993 and 1996.  




Accordingly, the veteran's appeal is REMANDED to the RO for 
the following action:

1. The RO should ask the veteran whether 
he has received any treatment for his 
hips since April 2000.  Based upon his 
response, the RO should obtain copies 
of any pertinent treatment records 
referable to treatment for either of 
the veteran's hips from the identified 
source(s), and associate them with the 
claims folder.  

2. Thereafter, the veteran should be 
scheduled for a neurological medical 
examination to ascertain the nature and 
extent of his bilateral hip disorder.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  Such review 
should be documented for the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  In particular, 
the examiner should identify any disorders 
associated with the veteran's hips or 
lower extremities, and opine as to whether 
any of the disorders identified were 
incurred as a result of the veteran's VA 
hip surgeries in 1993 and 1996.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Regarding the examination scheduled in 
connection with this Remand, and the 
RO's preliminary request for 
additional evidence, the veteran is 
hereby advised that his cooperation 
with the RO is necessary, and that 
there may be consequences of a failure 
to report for any scheduled 
examination without good cause, or 
failing to assist in providing any 
other evidence deemed necessary, 
pursuant to 38 C.F.R. § 3.655 (2000).  

4. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, ensuring that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given the 
requisite opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




